The judgment under review herein is affirmed, for the reasons expressed in the opinion delivered in the Supreme Court, with this added observation — that Judge Barbour, in support of his conclusions in the instant case, quoted from the opinion of the New York Supreme Court (Erie county) in Boehringer v. Schmid, 133 N.Y. Misc. Rep. 236; 232 N.Y. Supp. 360. It may be worthy to note that the judgment of the New York Supreme Court in that case was unanimously affirmed by the Court of Appeals of New York in a per curiam opinion reported in 254 N.Y. 355; 173 N.E.Rep. 220.
For affirmance — THE CHIEF JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, JJ. 14.
For reversal — None. *Page 567